 



GLOBAL GUARANTY AGREEMENT

 

This GLOBAL GUARANTY AGREEMENT (the “Guaranty”) is made as of October ___, 2019,
by and among SOLIS TEK INC. (“S-Tek”), a California corporation, SOLIS TEK EAST
CORPORATION (“S-East”), a New Jersey corporation, ZELDA HORTICULTURE, INC.
(“Zelda”), a California corporation and GROW PRO SOLUTIONS, INC., a Nevada
Corporation (“Grow Pro”) (S-Tek, S-East, Zelda and Grow Pro are collectively
referred to as the “Guarantors”), in favor of YAII PN, LTD. (the “Investor”)
with respect to all obligations of GENERATION ALPHA, INC. (the “Company”), a
Nevada corporation, owes to the Investor. Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Securities
Purchase Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company and YAII are entering into a Securities Purchase Agreement
(the “Securities Purchase Agreement”) of even date herewith pursuant to which
the Company has agreed, upon the terms and subject to the conditions of the
Securities Purchase Agreement, to issue and sell to the YAII (i) a secured
convertible debentures (the “Convertible Debenture”) which shall be convertible
into shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock,” as converted, the “Conversion Shares”) in accordance with the
terms of the Convertible Debentures and (ii) a warrant (the “Warrant”) to
purchase upon exercise shares of Common Stock, (as exercised, the “Warrant
Shares”) in accordance with the terms of the Warrant. Capitalized terms not
defined herein shall have the meaning ascribed to them in the Securities
Purchase Agreement.;

 

WHEREAS, each Guaranty is a wholly-owned subsidiary of the Company. Each
Guarantor will benefit, directly or indirectly, from the Company entering into
the Securities Purchase Agreement and other Transaction Documents and such
investment YAII will make into the Company; and

 

WHEREAS, it is a condition of the Securities Purchase Agreement and YAII’s
obligation to purchase the Convertible Debentures from the Company that the
Guarantors jointly and severally guaranty the payment and performance of all of
the Company’s obligations under the Securities Purchase Agreement, the
Convertible Debenture, the Security Agreement by and between the Company, the
Guarantors and the Investor dated the date hereof, and all other Transaction
Documents. the Investor is only willing to enter into the Securities Purchase
Agreement if each Guarantor jointly and severally agrees to execute and deliver
to the Investor this Guaranty.

 

   

 

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Guarantor covenants and agrees as
follows:

 

1. Guaranty of Payment and Performance. Each Guarantor, jointly and severally,
hereby guarantees to the Investor the full, prompt and unconditional payment
when due (whether at maturity, by acceleration or otherwise), and the
performance, of all liabilities, agreements and other obligations of the Company
to the Investor, whether direct or indirect, absolute or contingent, due or to
become due, secured or unsecured, now existing or hereafter arising or acquired
(whether by way of discount, letter of credit, lease, loan, or otherwise),
together with all interest and costs of collection, compromise or enforcement,
including without limitation reasonable attorneys’ fees, incurred with respect
to any such obligations or this Guaranty, or with respect to a proceeding under
the federal bankruptcy laws or any insolvency, receivership, arrangement or
reorganization law or an assignment for the benefit of the Investor concerning
Company or any Guarantor, together with interest on all such costs of
collection, compromise or enforcement from the date arising (including without
limitation all amounts due and owing under the Convertible Debenture) (all the
foregoing, collectively, the “Obligations”). This Guaranty is an absolute,
unconditional and continuing guaranty of the full and punctual payment and
performance of the Obligations and not of their collectability only and is in no
way conditioned upon any requirement that the Investor first attempts to collect
any of the Obligations from the Company or resort to any security or other means
of obtaining their payment. Should the Company default in the payment or
performance of any of the Obligations, the obligations of any Guarantor
hereunder shall become immediately due and payable to the Investor, without
demand or notice of any nature, all of which are expressly waived by each
Guarantor.

 

2. Unlimited Guaranty. The liability of each Guarantor hereunder shall be
unlimited.

 

3. Waivers by each Guarantor; the Investor’s Freedom to Act. Each Guarantor
hereby agrees that the Obligations will be paid and performed strictly in
accordance with their terms regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Investor with respect thereto. Each Guarantor waives presentment,
demand, protest, notice of acceptance, notice of Obligations incurred and all
other notices of any kind, all defenses that may be available by virtue of any
valuation, stay, moratorium law or other similar law now or hereafter in effect,
any right to require the marshalling of assets of the Company, and all
suretyship defenses generally. Without limiting the generality of the foregoing,
each Guarantor agrees to the provisions of any instrument evidencing, securing
or otherwise executed in connection with any Obligation and agrees that the
obligations of each Guarantor hereunder shall not be released or discharged, in
whole or in part, or otherwise affected by (i) the failure of the Investor to
assert any claim or demand or to enforce any right or remedy against the
Company; (ii) any extensions or renewals of, or alteration of the terms of, any
Obligation or any portion thereof; (iii) any rescissions, waivers, amendments or
modifications of any of the terms or provisions of any agreement evidencing,
securing or otherwise executed in connection with any Obligation; (iv) the
substitution or release of any entity primarily or secondarily liable for any
Obligation; (v) the adequacy of any rights the the Investor may have against any
collateral or other means of obtaining repayment of the Obligations; (vi) the
impairment of any collateral securing the Obligations, including without
limitation the failure to perfect or preserve any rights the Investor might have
in such collateral or the substitution, exchange, surrender, release, loss or
destruction of any such collateral; (vii) failure to obtain or maintain a right
of contribution for the benefit of each Guarantor; (viii) errors or omissions in
connection with the Investor’s administration of the Obligations (except
behavior constituting bad faith); or (ix) any other act or omission that might
in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a release or discharge of any Guarantor, all of which may be done
without notice to any Guarantor.

 

 2 

 

 

4. Unenforceability of Obligations Against Company. If for any reason the
Company is under no legal obligation to discharge any of the Obligations, or if
any of the Obligations have become irrecoverable from the Company by operation
of law or for any other reason, this Guaranty shall nevertheless be binding on
each Guarantor to the same extent as if each Guarantor at all times had been the
principal obligor on all such Obligations. In the event that acceleration of the
time for payment of the Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Company, or for any other reason, all such amounts
otherwise subject to acceleration under the terms of any agreement evidencing,
securing or otherwise executed in connection with any Obligation shall be
immediately due and payable by each Guarantor.

 

5. Subrogation; Subordination. Until the payment and performance in full of all
Obligations and any and all obligations of the Company to the Investor, no
Guarantor shall exercise any rights against the Company arising as a result of
payment by each Guarantor hereunder, by way of subrogation or otherwise, and
will not prove any claim in competition with the Investor in respect of any
payment hereunder in bankruptcy or insolvency proceedings of any nature; each
Guarantor will not claim any set-off or counterclaim against the Company in
respect of any liability of each Guarantor to the Company; and each Guarantor
waives any benefit of and any right to participate in any collateral that may be
held by the Investor. The payment of any amounts due with respect to any
indebtedness of the Company now or hereafter held by each Guarantor is hereby
subordinated to the prior payment in full of the Obligations. Each Guarantor
agrees that after the occurrence of any default in the payment or performance of
the Obligations, each Guarantor will not demand, sue for or otherwise attempt to
collect any such indebtedness of the Company to any Guarantor until the
Obligations shall have been paid in full. If, notwithstanding the foregoing
sentence, any Guarantor shall collect, enforce or receive any amounts in respect
of such indebtedness, such amounts shall be collected, enforced and received by
any Guarantor as trustee for the Investor and be paid over to the Investor on
account of the Obligations without affecting in any manner the liability of any
Guarantor under the other provisions of this Guaranty.

 

6. Termination; Reinstatement. This Guaranty is irrevocable and shall continue
without limit of time. This Guaranty shall be reinstated if at any time any
payment made or value received with respect to an Obligation is rescinded or
must otherwise be returned by the Investor upon the insolvency, bankruptcy or
reorganization of the Company, or otherwise, all as though such payment had not
been made or value received.

 

7. Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Investor and the Investor’s shareholders, officers, directors, agents,
successors and assigns.

 

8. Amendments and Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by each Guarantor therefrom shall be
effective unless the same shall be in writing and signed by the Investor. No
failure on the part of the Investor to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.

 

 3 

 

 

9. Notices. All notices and other communications called for hereunder shall be
made in writing and, unless otherwise specifically provided herein, shall be
deemed to have been duly made or given in accordance with the notice provisions
set forth in the Securities Purchase Agreement.

 

10. Governing Law; Consent to Jurisdiction. TO INDUCE THE INVESTOR TO PURCHASE
THE CONVERTIBLE DEBENTURE, THE GUARANTORS IRREVOCABLY AGREE THAT ANY DISPUTE
ARISING UNDER, RELATING TO, OR IN CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS
AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS
AGREEMENT ANY OTHER TRANSACTION DOCUMENT (WHETHER OR NOT SUCH CLAIM IS BASED
UPON BREACH OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION
AND VENUE OF THE SUPERIOR COURT OF THE STATE OF NEW JERSEY SITTING IN UNION
COUNTY NEW JERSEY AND THE FEDERAL DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY
SITTING IN NEWARK NEW JERSEY; PROVIDED, HOWEVER, INVESTOR MAY, AT ITS SOLE
OPTION, ELECT TO BRING ANY ACTION IN ANY OTHER JURISDICTION. THIS PROVISION IS
INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND
INTERPRETED CONSISTENT WITH NEW JERSEY LAW. EACH GUARANTOR HEREBY CONSENTS TO
THE EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS
SITUS IN SAID COUNTY, AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS.
EACH GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND CONSENT
THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO EACH GUARANTOR AS SET FORTH HEREIN IN THE MANNER PROVIDED
BY APPLICABLE STATUTE, LAW, RULE OF COURT OR OTHERWISE.

 

 4 

 

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as a sealed instrument as of the date appearing on page one.

 

  SOLIS TEK INC., a California corporation         By:                         
  Name:     Title:           SOLIS TEK EAST CORPORATION, a New Jersey
corporation         By:     Name:     Title:           ZELDA HORTICULTURE INC.,
a California corporation         By:     Name:     Title:           Address:    
 

 

  GROW PRO SOLUTIONS, INC., a Nevada   corporation         By:             Name:
    Title:           Address:      

 

 5 

 

 